DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/11/2021 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 02/16/2021.
Claims 1, 4-6, 11 and 14-16 are pending.
Claims 2, 3, 7-10, 12, 13 and 17-20 have been cancelled.

Response to Arguments
Applicant’s arguments filed on 02/16/2021 with respect to claims have been considered but they are not persuasive.
(i) The Applicant presented argument -
YI does dose not disclose "initiate a new RA procedure on an initial BWP after determining that the second BWP is not configured with the RA resource," as recited in independent claim 1 as previously presented, because YI merely discloses that a UE can go back to the initial DL BWP for beam recovery if PRACH configuration is not 
The Examiner respectfully disagrees. As the Applicant recognized that YI (Para [0219-0220]) discloses “if PRACH configuration is not given, or a UE experiences RLM, a UE can go back to initial DL BWP for beam recovery, … the UE may go back to the initial BWP and then initiate RACH procedure.” It is clear from the above disclosure that YI teaches UE to go back to initial BWP to start a RA procedure in either case of –
(a) if PRACH configuration is not given, “or” 
(b) UE experiences RLM.
Which is instantiated or clarified by YI in Fig. 18 (steps S1810-S1830, Para [0339]) stating a PRACH resource is not in an active UL BWP, the UE switches the active UL BWP to an initial UL BWP and transmits a PRACH preamble to a network in the initial UL BWP. 
Further YI discloses (Para [0161-0162]) RACH procedure after RRC connection may be aborted if BWP switching occurs. Or, RACH procedure may be continued and failure may occur in RAR reception and/or MSG3 transmission and/or MSG4 reception. RACH procedure after RRC connection may be aborted if BWP switching changes CORESET/CSS for RAR/MSG4 and/or PRACH. Since, YI discloses (Para [0161-0162]) PRACH procedure aborted for BWP switching and (Para [0219-0220] illustrated with Fig. 18 steps S1810-S1830) if no RACH resource start RA procedure (a change in PRACH), the RA Procedure is a new RA Procedure because the original RA procedure was cancelled due BWP switching. 

(ii) The Applicant additionally presented argument –
JUNG does not disclose using system information to inform the UE of an initial BWP, nor does JUNG disclose how to inform a UE of an initial BWP. Applicant respectfully submits that JUNG fails to disclose, teach, or suggest “the initial BWP being indicated by system information from the BS." feature of independent claim 1, because JUNG discloses an initial active BWP may be defined by a frequency location, a bandwidth of an RMSI CORESET (e.g., the CORESET in which a PDCCH scheduling a PDSCH carrying the RMSI is transmitted), and/or a numerology of RMSI (e.g., subcarrier spacing and a CP length of a PDCCH scheduling RMSI and a PDSCH carrying RMSI). In various embodiments, a PDSCH delivering RMSI may be confined within an initial active DL BWP. See paragraph [0054] of JUNG. (REMARKS, Page 7 of 10 – Page 8 of 10).
The Examiner respectfully disagrees. As recognized by the Applicant JUNG (Para [0054]) discloses an initial active BWP may be defined by a frequency location, a bandwidth of an RMSI CORESET (e.g., the CORESET in which a PDCCH scheduling a PDSCH carrying the RMSI (Remaining Minimum System Information) is transmitted), and/or a numerology of RMSI. i.e. a BWP is implicitly defined or indicated system information (RMSI) as an initial active BWP by the bandwidth of the CORESET in which the RMSI is received, the subcarrier spacing of the PDCCH and PDSCH in which the RMSI is received and the location of the carrier frequency. See also JUNG Para [0052] 
Therefore, JUNG teaches “wherein the UE is informed of the initial BWP by system information” as required by amended claim 1.
 (iii) The Applicant additionally presented argument –
BABAEI does not disclose that the random access process is canceled due to BWP switching, because BABAEI Para [0296] discloses in response to the second BWP comprising valid SR resource corresponding to the first logical channel (and/or logical channel group comprising the first logical channel), the wireless device may cancel the random access process that was started while the wireless device operated on the first BWP (REMARKS, Page 8 of 10 – Page 9 of 10).
The Examiner respectively disagrees. The claim limitation requires if BWP switching is received then an ongoing RA process is to be cancelled. In case of BABAEI (Para [0296]) the requirement is met as BWP switching signal receive (see Fig. 15 DCI Switch BWP or Fig. 16 Switch BWP) causing wireless device (Fig. 16 UE) to cancel on going RA procedure, as require by the amended claim 1.
Therefore, amended claim 1 is rejected.
Amended claim 11 with similar features as claim 1 is also rejected.  
Dependent claims 4-6 and 14-16, being dependent on claims 1 and 11, are also rejected for the same reason as above.
Please note, it is not clear which embodiment the current amended claim 1 and claim 11 represents. The closest appears to the embodiment illustrated by Fig. 12 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US20190132857 with priority of us-provisional-application US 62577833, hereinafter ‘BABAEI) in view of Yi et al. (US20190364602 with priority of us-provisional-application US 62590340, of record, hereinafter ‘YI’) in view of Jung et al. (US20190159261 with priority of us-provisional-application US 62588348, of record, hereinafter ‘JUNG’).
Regarding claim 1, BABAEI teaches a User Equipment (UE) (Fig. 4, Wireless Device 406) comprising:
one or more non-transitory computer-readable media (Fig. 4: Memory 409) having computer-executable instructions embodied thereon (Para [0036]: at least one set of program code instructions 410 stored in non-transitory memory 409); and
at least one processor (Fig. 4, Processor 408) coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions (Para [0036]: The wireless device 406 may include  to:
receive a configuration of a first Bandwidth Part (BWP) through first Radio Resource Control (RRC) signaling from a Base Station (BS) (Fig. 15, RRC message, Para [0282]: the base station may configure bandwidth parts for a cell considering the wireless device bandwidth capabilities. In an example, the one or more RRC messages may configure a first BWP and a second BWP for the first cell in the one or more configured cells);
initiate a Random Access (RA) procedure on the first BWP (Fig. 15, Start Random Access, Para [0293]: The wireless device may operate on the first BWP of the first cell as the active BWP. The wireless device may start a random access procedure in response to a valid SR resource);
receive second signaling from the BS, the second signaling indicating a BWP switching from the first BWP to a second BWP (Fig. 15, Switch BWP, Para [0295]: the switching from the first BWP/BWP pair to the second BWP/BWP pair may be in response to receiving a DCI indicating the switching. See also Fig. 16 Switch BWP);
stop the RA procedure that is ongoing on the first BWP due to the BWP switching indicated by second signalling (Fig. 15, Cancel RA, Para [0296]: In response to the second BWP comprising valid SR resource corresponding to the first logical channel (and/or logical channel group comprising the first logical channel), the wireless device may cancel the random access process that was started while the 
BABAEI does not explicitly disclose receive second RRC signaling from the BS, the second RRC signaling indicating a BWP switching from the first BWP to a second BWP, stop the RA procedure that is ongoing on the first BWP due to the BWP switching indicated by second RRC signalling, determine whether the second BWP is configured with an RA resource, initiate a new RA procedure on an initial BWP after determining that the second BWP is not configured with the RA resource, wherein the UE is informed of the initial BWP by system information.
In an analogous art, YI teaches receive second RRC signaling from the BS, the second RRC signaling indicating a BWP switching from the first BWP to a second BWP (Para [0205]: among configured BWP(s) (by RRC configuration), one BWP may be indicated as active, and the indicated BWP may be activated upon receiving RRC configuration. Or, other BWP may be activated only by explicit switching command. (Para [0210-0211]) (For) First Active DL BWP->Other Active DL (second BWP) BWP, when RRC reconfiguration (second RRC signaling from the BS) is used for active BWP switching, mechanism mentioned in "(1) Initial DL BWP->First active DL BWP" may be applied. See Para [0205] other BWP may be activated only by explicit switching command);
stop the RA procedure that is ongoing on the first BWP due to the BWP switching indicated by second RRC signalling (Para [0161-0162]) RACH procedure after RRC connection may be aborted if BWP switching occurs. Or, RACH procedure may be continued and failure may occur in RAR reception and/or MSG3 transmission 
determine whether the second BWP is configured with an RA resource (Para [0219-0220]: if (determining whether) PRACH configuration is not given, a UE can go back to initial DL BWP. (Fig. 18, S1810, Para [0339]) When a PRACH resource is not in an active UL BWP); and
initiate a new RA procedure on an initial BWP after determining that the second BWP is not configured with the RA resource (Para [0012] when a physical random access channel (PRACH) resource is not in an active uplink (UL) bandwidth part (BWP), switching the active UL BWP to an initial UL BWP, and switching an active DL BWP to an initial DL BWP. (Para [0219-0220]) Active DL BWP->Initial DL BWP, if PRACH configuration is not given, a UE can go back to initial DL BWP and then initiate RACH procedure (initiate or start a new RA process, since last RACH procedure may have been aborted due to BWP switching triggered by RRC reconfiguration as disclosed in Para [0162] and Para [0210-0211]). (Fig. 18, S1810, S1820, S1830, Para [0339]) UE switches the active UL BWP to an initial UL BWP, switches an active DL BWP to an initial DL BWP, UE transmits a PRACH preamble to a network in the initial UL BWP).
YI: Para [0001, 0008, 0009, 0011]).
The combination of BABAEI and YI do not explicitly disclose wherein the UE is informed of the initial BWP by system information (although YI discloses (Para [0065-0066]) the minimum SI may be divided into MIB and system information block type-1 (SIB1). The minimum SI excluding the MIB may be referred to as a remaining minimum SI (RMSI). That is, the RMSI may refer to the SIB1. The SIB1 includes control information for initial access of the UE).
In an analogous art, JUNG teaches wherein the UE is informed of the initial BWP by system information (Para [0052] SIBs may include RMSI (e.g., system information not included in a MIB but essential for accessing a cell  (Para [0054-0055]) An initial active BWP may be defined by a frequency location, a bandwidth of an RMSI (Remaining System Information) CORESET (e.g., the CORESET in which a PDCCH scheduling a PDSCH carrying the RMSI is transmitted. An initial active UP BWP may be defined as a BWP in which a UE performs a random access procedure. i.e. a BWP is implicitly defined or indicated system information (RMSI) as an initial active BWP by the bandwidth of the CORESET in which the RMSI is received, the subcarrier spacing of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordination between macro cell and small cell for beam measurement of JUNG to the system of BABAEI and YI in order to take the advantage of method for wireless communication, compliant with NR protocols standardized in 3GPP, for informing an UE a specific random access configuration to use for a UE with reduced UE BW capability. (JUNG: Para [0002, 0004, 0037, 0051]).

Regarding claim 4, BABAEI does not explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: perform the new RA procedure on the initial BWP by using a group of RA parameters with configured values and using a group of UE variables with reset values.
YI teaches wherein the at least one processor is further configured to execute the computer-executable instructions to:
perform the new RA procedure on the initial BWP (Fig. 18, S1830, Para [0175]: When there is no PRACH or RAR CORESET is available in currently active UL or DL BWP, RACH procedure may be performed at initial UL and/or DL BWP (using a group of RA parameters with configured values, implicit)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of random access procedure of YI to the system of BABAEI in order to take the advantage of method for YI: Para [0001, 0008, 0009, 0011]).
The combination of BABAEI and YI do not explicitly disclose perform the new RA procedure on the initial BWP by using a group of RA parameters with configured values and using a group of UE variables with reset values.
JUNG discloses perform the new RA procedure on the initial BWP by using a group of RA parameters with configured values and using a group of UE variables with reset values (Para [0054-0055]: An initial active BWP may be defined by a frequency location, a bandwidth of an RMSI CORESET (e.g., the CORESET in which a PDCCH scheduling a PDSCH carrying the RMSI is transmitted), and/or a numerology of RMSI (e.g., subcarrier spacing and a CP length of a PDCCH scheduling RMSI and a PDSCH carrying RMSI). Moreover, an initial active UP BWP may be defined as a BWP in which a UE performs a random access procedure including transmission of one or more random access preambles, a PUSCH for message 3 (e.g., Msg.3), and/or a PUCCH for message 4 (e.g., Msg.4) HARQ feedback during an initial cell selection procedure. (Para [0058]) A RACH configuration may include a PRACH configuration index indicating a PRACH format (e.g., defining a cyclic prefix length, a guard time duration, a preamble sequence length, and/or a number of preamble sequences), a time resource for RACH, a frequency resource for RACH, a preamble initial received target power, a preamble power ramping step size, a MAC-contention resolution timer, and/or a random access response window size (UE to at least reset UE 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordination between macro cell and small cell for beam measurement of JUNG to the system of BABAEI and YI in order to take the advantage of method for wireless communication, compliant with NR protocols standardized in 3GPP, for informing an UE a specific random access configuration to use for a UE with reduced UE BW capability. (JUNG: Para [0002, 0004, 0037, 0051]).

Regarding claim 5, the combination of BABAEI and YI do not explicitly disclose explicitly disclose wherein the group of UE variables comprises at least one of a preamble counter and a power ramping counter.
JUNG teaches wherein the group of UE variables comprises at least one of a preamble counter and a power ramping counter (Para [0058]: A RACH configuration may include a PRACH configuration index indicating a PRACH format (e.g., defining a cyclic prefix length, a guard time duration, a preamble sequence length, and/or a number of preamble sequences (a UE to use a preamble counter is implicit)), a time resource for RACH, a frequency resource for RACH, a preamble initial received target power, a preamble power ramping step size (a UE to use a power ramping counter for preamble is implicit)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordination JUNG: Para [0002, 0004, 0037, 0051]).

Regarding claim 6, BABAEI does not explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: initiating the new RA procedure on the second BWP after determining that  the second BWP is configured with the RA resource (although BABAEI discloses (Para [0297]) the RACH resource on the second BWP).
YI teaches wherein the at least one processor is further configured to execute the computer-executable instructions to:
initiating the new RA procedure on the second BWP after determining that  the second BWP is configured with the RA resource (Para [0129]: PRACH resource configuration: A UE may be configured to have separate RACH resources in its configured/active UL BWP (at least for UL BWP outside of initial UL BWP). (Para [0219-0220]) Active DL BWP->Initial DL BWP, if PRACH configuration is not given, a UE can go back to initial DL BWP and then initiate RACH procedure. (Para [0327]: when the PRACH resource is in the active UL BWP, the UE may select the PRACH resource in the active UL BWP, and transmit a PRACH preamble to a network in the active UL BWP).
YI: Para [0001, 0008, 0009, 0011]).

Regarding claim 11, BABAEI teaches a method by a User Equipment (UE) (Fig. 17, Para [0331] UE 1700, Fig. 18, UE) comprising:
receiving a configuration of a first Bandwidth Part (BWP) through first Radio Resource Control (RRC) signaling from a Base Station (BS) (Fig. 15, RRC message, Para [0282]: the base station may configure bandwidth parts for a cell considering the wireless device bandwidth capabilities. In an example, the one or more RRC messages may configure a first BWP and a second BWP for the first cell in the one or more configured cells);
initiating a Random Access (RA) procedure on the first BWP (Fig. 15, Start Random Access, Para [0293]: The wireless device may operate on the first BWP of the first cell as the active BWP. The wireless device may start a random access procedure in response to a valid SR resource);
receiving second RRC signaling from the BS, the second RRC signaling indicating a BWP switching from the first BWP to a second BWP (Fig. 15, Switch BWP, Para [0295]: the switching from the first BWP/BWP pair to the second BWP/BWP 
stopping the RA procedure that is ongoing on the first BWP due to the BWP switching indicated by second RRC signalling (Fig. 15, Cancel RA, Para [0296]: In response to the second BWP comprising valid SR resource corresponding to the first logical channel (and/or logical channel group comprising the first logical channel), the wireless device may cancel the random access process that was started while the wireless device operated on the first BWP. See also Fig. 16 Cancel RA after Switch BWP).
BABAEI does not explicitly disclose receiving second RRC signaling from the BS, the second RRC signaling indicating a BWP switching from the first BWP to a second BWP, stopping the RA procedure that is ongoing on the first BWP due to the BWP switching indicated by second RRC signalling, determining whether the second BWP is configured with an RA resource, initiating a new RA procedure on an initial BWP when after determining that the second BWP is not configured with the RA resource, wherein the UE is informed of the initial BWP by system information.
In an analogous art, YI teaches receiving second RRC signaling from the BS, the second RRC signaling indicating a BWP switching from the first BWP to a second BWP (Para [0205]: among configured BWP(s) (by RRC configuration), one BWP may be indicated as active, and the indicated BWP may be activated upon receiving RRC configuration. Or, other BWP may be activated only by explicit switching command. (Para [0210-0211]) (For) First Active DL BWP->Other Active DL (second BWP) BWP, when RRC reconfiguration (second RRC signaling from the BS) is used for 
stopping the RA procedure that is ongoing on the first BWP due to the BWP switching indicated by second RRC signalling (Para [0161-0162]) RACH procedure after RRC connection may be aborted if BWP switching occurs. Or, RACH procedure may be continued and failure may occur in RAR reception and/or MSG3 transmission and/or MSG4 reception. RACH procedure after RRC connection may be aborted if BWP switching changes CORESET/CSS for RAR/MSG4 and/or PRACH, MSG3 or PUCCH resource configuration. implying any ongoing RA process may be stopped due to BWP switching triggered by RRC reconfiguration. (Para [0210-0211]) (For) First Active DL BWP->Other Active DL (second BWP) BWP, when RRC reconfiguration (second RRC signaling from the BS) is used for active BWP switching, mechanism mentioned in "(1) Initial DL BWP->First active DL BWP" may be applied);
determining whether the second BWP is configured with an RA resource (Para [0219-0220]: if (determining whether) PRACH configuration is not given, a UE can go back to initial DL BWP. (Fig. 18, S1810, Para [0339]) When a PRACH resource is not in an active UL BWP); and
initiating a new RA procedure on an initial BWP when after determining that the second BWP is not configured with the RA resource (Para [0012] when a physical random access channel (PRACH) resource is not in an active uplink (UL) bandwidth part (BWP), switching the active UL BWP to an initial UL BWP, and switching an active DL BWP to an initial DL BWP. (Para [0219-0220]) Active DL BWP->Initial DL 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of random access procedure of YI to the system of BABAEI in order to take the advantage of method for handling BWP operation in a new radio access technology (RAT) system by a user equipment (US) configured with different bandwidth depending on the traffic load state of the UE in order to reduce the power consumption of the UE (YI: Para [0001, 0008, 0009, 0011]).
The combination of BABAEI and YI do not explicitly disclose wherein the UE is informed of the initial BWP by system information (although YI discloses (Para [0065-0066]) the minimum SI may be divided into MIB and system information block type-1 (SIB1). The minimum SI excluding the MIB may be referred to as a remaining minimum SI (RMSI). That is, the RMSI may refer to the SIB1. The SIB1 includes control information for initial access of the UE).
In an analogous art, JUNG teaches wherein the UE is informed of the initial BWP by system information (Para [0052] SIBs may include RMSI (e.g., system information not included in a MIB but essential for accessing a cell  (Para [0054-0055]) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordination between macro cell and small cell for beam measurement of JUNG to the system of BABAEI and YI in order to take the advantage of method for wireless communication, compliant with NR protocols standardized in 3GPP, for informing an UE a specific random access configuration to use for a UE with reduced UE BW capability. (JUNG: Para [0002, 0004, 0037, 0051]).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US20190132855), describing method for handling for bandwidth part operation in wireless communication system and a device therefor
Zhou et al. (US20190132109), describing activation and deactivation of bandwidth part

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413